Citation Nr: 0026794	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-05 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for lumbar 
intervertebral disc syndrome.

2.  Entitlement to an evaluation greater than 20 percent for 
degenerative arthritis of the lumbar spine with low back pain 
and lumbosacral strain.

3.  Entitlement to an evaluation greater than 10 percent for 
cervical spondylosis.

4.  Entitlement to an evaluation greater than 10 percent for 
pes planus and plantar fasciitis of the right foot.

5.  Entitlement to a combined evaluation greater than 60 
percent as of June 4, 1974, greater than 80 percent as of 
July 6, 1994, and greater than 90 percent as of March 19, 
1996. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Roanoke, Virginia, that denied the veteran's claims for an 
evaluation greater than 20 percent for degenerative arthritis 
of the lumbar spine with low back pain and lumbosacral strain 
and for service connection for intervertebral disc syndrome. 
In addition, the RO granted service connection for cervical 
spondylosis assigning a 10 percent evaluation for this 
disability effective July 6, 1994, and granted service 
connection for pes planus and plantar fasciitis of the right 
foot assigning a 10 percent evaluation for this disability 
effective March 19, 1996.  The veteran takes issue with the 
disability evaluations assigned.  The veteran also takes 
issue with the assigned combined rating of 40 percent as of 
June 4, 1974, 80 evaluation as of July 6, 1994, and 90 
percent evaluation as of March 19, 1996.  Also in this 
decision the RO granted service connection for a total rating 
based on individual unemployability due to service-connected 
disabilities.

The Board notes that the issue of entitlement to an 
evaluation in excess of 10 percent for chronic synovitis of 
the right wrist was included in the veteran's substantive 
appeal of March 1999 and in written argument from the 
veteran's representative in November 1999.  However, the 
veteran was notified in a March 1999 letter that his Notice 
of Disagreement pertaining to this issue had not been timely 
received and that the issue was thus not on appeal.  The 
veteran was further advised that he could reopen his claim 
for this condition at any time by submitting new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  Accordingly, this issue has not been 
developed for appellate review.

The issues of entitlement to an evaluation greater than 20 
percent for degenerative arthritis of the lumbar spine with 
low back pain and lumbosacral strain and for a greater 
combined evaluation are deferred pending the completion being 
sought in the remand order below.


FINDINGS OF FACT

1.  In an April 1983 rating decision the RO denied service 
connection for a ruptured intervertebral disc; the veteran 
was given notice of the decision and of his appellate rights, 
did not appeal this determination, and the decision became 
final.

2.  Evidence added to the record since the April 1983 rating 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.

3.  The veteran's claim of service connection for lumbar 
intervertebral disc syndrome is plausible.

4.  Lumbar paravertebral disc syndrome is attributable to the 
veteran's service-connected amputated left leg disability.

5.  The veteran's cervical spondylosis is manifested by 
slight to moderate limitation of motion of the cervical spine 
with pain on motion.

6.  The veteran's pes planus and plantar fasciitis of the 
right foot is manifested by pain on manipulation and use 
accentuated and chronic swelling.
CONCLUSIONS OF LAW

1.  Evidence received since the April 1983 RO decision 
denying service connection for a ruptured intervertebral disc 
is new and material; and the veteran's claim is reopened.  
38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for lumbar intervertebral disc 
syndrome.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Lumbar intervertebral disc syndrome is proximately due to 
or the result of the veteran's service-connected amputated 
left leg disability.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.310(a) (1999).

4.  The veteran's cervical spondylosis is 20 percent 
disabling according to applicable schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5290 (1999).

5.  The veteran's pes planus and plantar fasciitis of the 
right foot is 20 percent disabling according to applicable 
schedular criteria.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are devoid of 
complaints or findings in regard to back problems.  

In November 1973 the veteran underwent a VA orthopedic 
examination with complaints and findings pertaining only to 
his left lower extremity.

At a VA examination in January 1975, the veteran complained 
of low back pain and stiffness on the left lower side after 
sitting or standing for long periods of time.  He was 
diagnosed as having low back pain, probably secondary to 
lumbosacral strain.  An X-ray was taken of the lumbar spine 
revealing no bone or joint disease and normal intervertebral 
disc spaces.  The sacroiliacs were negative.

In an April 1975 rating decision the RO granted service 
connection for low back pain, probably secondary to 
lumbosacral strain, and assigned a 10 percent evaluation.

Medical records from the Walter Reed Army Medical Center show 
that the veteran underwent elective amputation above the left 
knee in January 1976.

A July 1982 VA outpatient record contains the veteran's 
report of increasing problems with low back pain over the 
previous year with radiation to the left leg.  He was 
assessed as having low back pain and questionable sciatica.

A September 1982 VA X-ray report of the veteran's lumbosacral 
spine shows no significant vertebral body or disc 
abnormality.

An October 1982 orthopedic consultation sheet from the Walter 
Reed Army Medical Center notes that approximately L5,S1 
radiculopathy had been revealed on physical examination.  The 
veteran was given an impression of rule out herniated disc 
and L5,S1 radiculopathy.

Another October 1982 orthopedic VA progress note reflects the 
veteran's complaint of a several month history of low back 
pain with radiation down the left leg.  He denied a recent 
history of trauma and was given an impression of rule out 
herniated disc.

At a VA examination in December 1982, the veteran complained 
of paravertebral spasms, radiculopathy, numbness, and 
tingling of the left lower extremity.  The examiner opined 
that in addition to a left above the knee amputation that was 
already well known, the veteran also had a ruptured 
intervertebral disc which was probably at the L5-S1 level.

In a January 1983 rating decision involving evaluating the 
veteran's service-connected back disability, the RO informed 
the veteran that he most likely had an intervertebral disc 
herniation which developed after discharge and was not 
related to his service-connected back or leg condition.

In an April 1983 rating decision the RO again denied service 
connection for a ruptured intervertebral disc.

In April 1983 the RO received a VA Hospital Summary report 
showing that the veteran had been hospitalized for low back 
pain of unknown etiology in October 1982.  X-rays of the 
lumbosacral spine were noted to be unremarkable and an 
impression was given of low back pain.  The summary also 
notes that there was a question of lumbosacral radiculopathy 
and that a computerized tomography (CT) scan was performed.  
The summary further notes that the veteran was dissatisfied 
with the hospital and discharged himself against medical 
advice.  

In a July 1983 rating decision the RO increased the veteran's 
low back disability to 20 percent disabling.

In a February 1993 VA medical advisory opinion from an 
orthopedic surgeon, the medical advisor opined that the 
degenerative processes of the veteran's apophyseal joints and 
his intervertebral joints were related, but that degenerative 
disc disease of the lumbar area preceded the apophyseal 
arthritis in the veteran's lumbar spine.

In March 1993 the VA medical advisor issued another opinion 
stating that the radiating pain that the veteran experienced 
in 1968 and for periods thereafter was consistent with the 
clinical course seen in a low back syndrome that encompassed 
a chronic strain of the ligaments and the intervertebral 
joints which allowed progressive wear.  

In another VA advisory opinion in December 1993, the VA 
medical advisor opined that the veteran's had degenerative 
disc disease that was "part and parcel" of the chronic 
lumbosacral strain syndrome.

In a May 1994 statement the veteran indicated his desire to 
possibly amend his claim for secondary disabilities.

In July 1994 a magnetic resonance imaging (MRI) was performed 
of the veteran's cervical spine revealing some osteophytic 
impingement at C5/C6 at the level of the right neural 
foramen.  There was also some midline disc bulges without 
focal herniation noted at C5/C6 and C4/C5.

In August 1995 the veteran underwent VA general and 
orthopedic examinations.  Musculoskeletal findings revealed 
that percussion of the posterior spinous processes induced 2+ 
paraspinal muscle spasm with pain that radiated down into the 
left above-the-knee amputation stump.  Range of motion of the 
lumbosacral spine included forward flexion to 70 degrees, 
backward extension to 10 degrees, lateral flexion to the 
right and to the left to 15 degrees and rotation to the right 
and left to 15 degrees.  The veteran was unable to squat 
because of his prosthesis.  He was diagnosed as having 
chronic lumbosacral strain.

An X-ray of the veteran's lumbar spine was taken in August 
1995 revealing mild degenerative change at L5-S1.  An X-ray 
of the veteran's cervical spine was also taken in August 1995 
revealing a normal cervical spine.

The record contains an August 1995 VA progress note assessing 
the veteran as having chronic cervical and lumbar 
radiculopathy due to degenerative joint disease.

A VA treatment record dated in February 1996 reflects a 
diagnosis of chronic low back pain due to trauma and cervical 
degenerative joint disease with radiculopathy.

At a hearing at the RO in March 1996, the veteran testified 
that there was no medical evidence on file to refute any of 
the medical evidence which had been submitted showing a 
maturation of the lumbosacral spine strain into a full blown 
degenerative disc disease which had been found to exist since 
as early as 1982.

In March 1996 the RO received private medical records 
including records from Georgetown University Hospital 
reflecting a final diagnosis of L4-5 disc herniation and 
stating that the veteran received an epidural injection for 
his backache due to disc herniation.

Also in March 1996 the RO received medical records from 
Walter Reed Army Medical Center dated in October 1982, 
February 1987 and April 1990.  The October 1982 medical 
records contain a history of low back syndrome and reflect 
diagnoses of L5-S1 radiculopathy and rule out herniated disc.  
The February 1987 medical record notes that the veteran 
twisted his back that month and contains a provisional 
diagnosis of status post left "AK" and L5,S1 disc.  
According to the April 1990 record, the veteran had a history 
of low back pain secondary to herniated disc L4,L5 with pain 
radiating to the left lower extremity.

The RO also received a medical article in March 1996 entitled 
Arthritis and Allied Conditions.  

Findings at a private chiropractic examination in March 1996 
revealed lumbar paraspinal spasm and tenderness and 
hypertonic and tender right supraspinatus and deltoid 
musculature.  Palpation was tender full spine and over 
bilateral sacroiliac joints.  Cervical and lumbar ranges of 
motion were limited with pain in all planes. 

In June 1996 the veteran was evaluated at a private medical 
facility where he reported taking medication for his 
significant arthritic pains, back pains and muscle spasms 
from his amputation and degenerative changes in his joints.  
Examination of his upper back revealed quite a bit of 
tenderness due to muscle spasm with spasming at the time of 
the examination including increased muscle tone and tension.  

A VA treatment record dated in July 1996 reflects a diagnosis 
of chronic low back pain due to trauma and cervical 
degenerative joint disease with radiculopathy.

A private orthopedic medical report dated in July 1996 notes 
that the veteran had moderate tenderness in the low lumbar 
area with functional lumbar range of motion.  

In a July 1996 rating decision the RO determined that clear 
and unmistakable error had not been committed in the April 
1983 and July 1983 rating decisions denying service 
connection for intervertebral disc syndrome.  The RO also 
determined that the claim for an evaluation of paravertebral 
disc syndrome as 40 percent disabling was not well grounded.

On file is a private medical letter from an osteopathic 
physician dated in October 1996 noting that the veteran had 
complained over the previous year of pain and swelling of the 
right foot.  He said that the veteran's symptoms worsened as 
the day went on.  Findings in regard to the right foot 
revealed obliteration of the longitudinal and medial arches.  
There was mild swelling over the medial aspect of the plantar 
fascia.  The physician related the veteran's symptoms and 
discomfort in his right foot to overuse syndrome secondary to 
his above-the-knee amputation.

In January 1997 the veteran was evaluated at a VA 
Multidisciplinary Chronic Pain Center.  Musculoskeletal 
findings revealed tender points over multiple muscle 
insertions, but no clear trigger points.  There was marked 
tenderness over the sacroiliac notch, particularly on the 
right.  The examiner stated that the veteran gave a good 
history of phantom pain that was triggered by lumbosacral 
radicular pain.  

A January 1997 compensation and pension examination report 
contains the veteran's report of having a flat right foot for 
about five years.  He said that an attempt had been made to 
provide him with arch supports several years earlier, but 
that this made the pain worse.  On examination the veteran 
walked with an obvious limp and a stiff leg.

A January 1997 VA podiatry examination report indicates that 
the veteran suffered from overuse syndrome of the right foot 
which had progressively worsened over 10 years.  It was noted 
that the veteran underwent conservative treatment which 
consisted of medications as well as arch supports and that 
this had failed to alleviate any of the veteran's pain.  The 
veteran was noted to be unable to work or stand for more than 
30 minutes.  Examination of the veteran's right foot revealed 
a chronically swollen right foot and ankle.  The veteran had 
a total depression of the arch and a bowing of the tendo 
achilles on weight bearing.  He had bulging of the talar head 
and pain on palpation at the talonavicular joint as well as 
at the calcaneocuboid joint.  He had limitation of motion on 
dorsiflexion of less than 5 degrees.  The examiner said that 
this was indicative of a third degree flat foot condition and 
was secondary to overuse syndrome which was caused by the 
amputation of his left leg.

At a VA orthopedic examination in March 1997, the veteran 
complained of neck pain that was constant with radiation down 
the right upper extremity.  He said that his primary 
complaint was low back pain.  He said that he experienced 
soreness in the paraspinal muscles along the thoracic spine 
and experienced a random pain that poked him in his heel in 
short quick jabs.  He also reported to the examiner that he 
had ruptured intervertebral disks at L4-L5 and L5-S1.  On 
examination there was some tenderness of paravertebral 
muscles along the thoracic spine.  Cervical spine showed a 
flexion of 40 degrees, extension of 30 degrees, left later 
flexion of 30 degrees, right lateral flexion of 30 degrees, 
rotation to the left of 60 degrees, and rotation to the right 
of 60 degrees.  The veteran appeared to have some pain on 
movements of the cervical spine.  There was no obvious 
tenderness over the spine.  Range of motion of the lumbar 
spine was not tested due to the veteran's left above-the-knee 
prosthesis.  Examination of the right foot showed pes planus 
and tenderness on palpation under the sole of the foot.  The 
veteran's diagnoses included cervical spondylosis, 
degenerative arthritis of the lumbar spine, right pes planus 
and right plantar fasciitis.

An X-ray report of the veteran's lumbosacral spine dated in 
March 1997 shows that the height of the lumbar vertebral 
bodies were normal with equal disc spaces.  Pedicles were 
intact.

In May 1997 the veteran underwent another VA orthopedic 
examination.  Findings revealed that there was no significant 
tenderness over the thoracic and lumbar spine.  The lumbar 
spine showed a flexion of 45 degrees, extension of 15 
degrees, left lateral flexion of 20 degrees, right lateral 
flexion of 20 degrees, and rotation to the right and left of 
30 degrees.  The veteran appeared to be in moderately severe 
pain on movement of the lumbar spine.  There was also 
significant tenderness over the paravertebral muscles in the 
thoracic region.  Motor examination showed normal strength in 
the right lower extremity.  Sensory examination showed no 
deficit.  The veteran was diagnosed as having cervical 
spondylosis, degenerative arthritis of the lumbar spine and 
thoracic spine strain.

An MRI of the veteran's lumbar spine was performed in May 
1997 showed a central focal disc protrusion at L5-S1.  There 
was also a mild disc bulge at L4-L5.  There was no evidence 
of spinal canal stenosis or neural foraminal narrowing.  

In a September 1997 rating decision the RO granted service 
connection for cervical spondylosis assigning the veteran a 
10 percent evaluation effective July 6, 1994, and granted 
service connection for pes planus and plantar fasciitis of 
the right foot assigning a 10 percent evaluation effective 
March 19, 1996.  In addition, the RO recharacterized the 
veteran's service-connected low back disability as 
degenerative arthritis of the lumbar spine with low back pain 
and lumbosacral strain and continued a 20 percent evaluation 
for this disability.  The RO also denied service connection 
for lumbar intervertebral disc syndrome.  Also in this 
decision the RO granted the veteran's claim for entitlement 
to a total rating based on individual unemployability 
effective June 15, 1996. 

II.  Legal Analysis

A.  Application to Reopen Claim of Service Connection for 
Lumbar Intervertebral Disc Syndrome

The veteran's initial claim of service connection for a 
ruptured intervertebral disc herniation was denied by the RO 
in January 1983 and confirmed in April 1983.  The veteran did 
not timely appeal these decisions following the provisions of 
38 C.F.R. § 20.200 (1999), and they are final.  See 38 C.F.R. 
§ 20.1103 (1999).  In order to reopen a finally disallowed 
claim, new and material evidence must be submitted since the 
last final disallowance of the claim.  See 38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140 (1990); Evans v. 
Brown, 9 Vet. App. 273 (1996).

Although the September 1997 RO decision currently on appeal 
addresses the veteran's claim of service connection for 
lumbar intervertebral disc syndrome on a direct service 
connection basis without regard to the issue of finality, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104(b) 
to consider the new and material issue regardless of the RO's 
actions.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Thus, it 
must first be decided whether the veteran has submitted new 
and material evidence since the prior adverse decision in 
April 1983 that is sufficient to reopen this claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  

In the instant case, additional evidence has been submitted 
since the April 1983 decision that has not been previously 
considered and which bears directly and substantially upon 
the issue of service connection for lumbar intervertebral 
disc syndrome.  The basis of the RO's denial in 1983 was that 
while it was likely that the veteran had an intervertebral 
disc herniation, such a disability developed after service 
and was not related to the veteran's service-connected back 
or leg condition.  Subsequent to this decision, evidence has 
been submitted to the RO which indicates a relationship 
between the veteran's intervertebral disc syndrome and his 
service-connected leg disability.  Such evidence consists of 
a March 1997 VA examination report wherein the examiner 
opined that the veteran's back pain, which the veteran 
described as including random pain that poked him in the heel 
in short quick jabs, was more than likely related to his loss 
of left lower extremity and use of prosthesis.  The evidence 
also includes MRI findings in May 1997 confirming a central 
focal disc protrusion at L5-S1 and a mild disc bulge at L4-
L5.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  Hodge, supra.  Having determined that new and 
material evidence has been added to the record since April 
1983, the veteran's claim of service connection for lumbar 
intervertebral disc syndrome is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.356.

The Board finds as an initial matter that the veteran's claim 
of service connection for lumbar intervertebral disc syndrome 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a), 
in that it is not inherently implausible.  Relevant evidence 
has been properly developed, and no further assistance to the 
veteran is required to comply with the duty to assist.  
38 U.S.C.A. § 5107(a); Caluza, supra.  In this regard, the 
Federal Circuit recently held in Winters v. Gober, No. 99-
7108 (Fed. Cir. July 26, 2000) that due process of law and 
fundamental fairness required that the RO address the matter 
of well groundedness prior to the Board's consideration of 
the issue.  However, in light of the Board's determination 
that the claim is indeed well grounded, there is no prejudice 
to the veteran in deciding this issue.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In view of the plausibility of the veteran's claim of service 
connection for lumbar intervertebral disc syndrome and the 
fulfillment of VA's duty to assist the veteran in developing 
this claim, consideration will now be given to the underlying 
merits of service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Disability proximately due to or the result of a service-
connected disease or injury shall be service-connected and 
treated as part of the original condition.  38 C.F.R. § 3.310 
(1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The earliest medical evidence pertaining to a herniated disc 
consists of VA medical records dated in October 1982 showing 
L5-S1 radiculopathy and rule out herniated disc.  Later, at a 
VA examination in March 1997, the veteran reported to the 
examiner that he had ruptured intervertebral discs at L4-L5 
and L5-S; a diagnosis that was confirmed by the May 1997 MRI 
report showing a central focal disc protrusion at L5-S1 and a 
mild disc bulge at L4-L5.  After examining the veteran and 
taking into consideration his history, the examiner in March 
1997 opined that the veteran's back pain was more than likely 
related to his loss of left lower extremity and use of 
prosthesis.  This opinion thus supports an etiological 
relationship between the veteran's intervertebral disc 
syndrome and his already service-connected amputed left knee 
disability.  38 C.F.R. § 3.310.

In light of the above-noted evidence supporting a causal 
relationship between the veteran's lumbar intervertebral disc 
syndrome and his service-connected left leg disability, and 
the lack of any evidence to the contrary, the preponderance 
of the evidence favors the grant of service connection for 
lumbar paravertebral disc syndrome on a secondary basis.  
38 C.F.R. § 3.310; Gilbert, supra.

B.  Increased Rating Claims

The veteran's claims for increased evaluations for cervical 
spondylosis and pes planus and plantar fasciitis of the right 
foot are well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence to the extent 
possible, and there is no further VA duty to assist him with 
his claims.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom and above 
all, coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Cervical Spondylosis

The United States Court of Appeals for Veterans Claims 
(formally known as the United States Court of Veterans 
Appeals) (Court) has noted that in claims such as this where 
there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's cervical spondylosis is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, for traumatic arthritis.  
Under Code 5010, arthritis due to trauma and substantiated by 
X-ray findings will be rated as degenerative arthritis under 
Code 5003.  This code, in turn, requires rating the 
disability on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In this case the appropriate diagnostic code for 
limitation of motion of the cervical spine is Code 5290.  
Under this code a 10 percent evaluation is warranted for 
slight limitation of motion and a 20 percent evaluation for 
moderate limitation of motion.  A 30 percent evaluation is 
warranted for severe limitation of motion.  Consideration 
must also be given to a higher evaluation based on limitation 
of motion due to pain on use or during flare-ups, or due to 
weakened movement, excess fatigability or incoordination.  
38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 
202 (1995).

Cervical range of motion findings at a VA examination in 
March 1997 show that the veteran had flexion to 40 degrees, 
extension to 30 degrees, left and right lateral flexion to 30 
degrees, and left and right rotation to 60 degrees.  These 
findings fall somewhere between slight and moderate 
limitation of motion.  However, findings also show that the 
veteran experiences pain on motion.  This is evident by the 
March 1997 VA examination report noting that the veteran 
appeared to have pain on movements of the cervical spine and 
a private chiropractic examination report in March 1996 
noting that the veteran's cervical ranges of motion were 
limited with pain in all planes. 

After considering the guidelines set out in Deluca regarding 
an additional rating based on pain on motion, together with 
the veteran's actual range of motion findings which fall 
somewhere between a slight and moderate level of disability, 
it is clear that a higher evaluation, to 20 percent, is 
warranted.  In other words, the preponderance of the evidence 
supports a moderate level of disability under Code 5290 for 
cervical spondylosis from the effective date of the grant of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

These findings do not likewise entitle the veteran to a 30 
percent evaluation under Code 5290 because such findings 
simply do not support a severe level of disability.  This is 
so in view of the fact that the veteran's actual ranges of 
motion range from slight to no more than moderate in degree. 

Pes Planus and Plantar Fasciitis of the Right Foot

In claims such as this where there is disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran's pes planus and plantar fasciitis of the right 
foot is appropriately evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Under this code a 10 percent rating is 
warranted for bilateral or unilateral pes planus which is 
moderate, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  A 
20 percent evaluation is warranted when unilateral pes planus 
is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 30 percent evaluation is warranted when 
unilateral pes planus is pronounced, with marked pronation, 
extreme tenderness of plantar surfaces of the foot, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

The veteran's symptomatology as noted in the medical records 
includes swelling, depression of the arch and a bowing of the 
tendo achilles on weight bearing and tenderness on palpation.  
In regard to swelling, the veteran was noted by an 
osteopathic physician in October 1996 to have mild swelling 
over the medial aspect of the plantar fascia and chronic 
swelling of the right foot and ankle at a VA podiatry 
examination in January 1997.  It was also at this examination 
that the veteran demonstrated a total depression of the arch 
and a bowing of the tendo achilles on weight bearing.  While 
bowing of the tendo achilles on weight bearing is one 
criterion for a 10 percent evaluation under Code 5276, an 
indication of swelling on use supports a 20 percent 
evaluation along with pain on manipulation and use 
accentuated.  In regard to this latter criterion, the veteran 
had pain on palpation at the talonavicular joint as well as 
at the calcaneocuboid joint at the January 1997 VA 
examination and also had tenderness on palpation under the 
sole of the foot at the March 1997 VA examination.  Moreover, 
the examiner's statement in January 1997 that this disability 
was indicative of a third degree flat foot condition is more 
consistent with a severe level or disability as opposed to a 
moderate level of disability.

Although the evidence does not objectively show marked 
deformity or characteristic callosities, it is not expected 
that all cases will show all the findings specified.  
Findings sufficiently characteristic to identify the disease 
and the disability therefrom and above all, coordination of 
rating with impairment of function will, however, be expected 
in all instances.  38 C.F.R. § 4.21.

Giving the veteran the benefit of the doubt, it is concluded 
that the evidence supports an increased rating, to 20 
percent, for the veteran's service-connected pes planus and 
plantar fasciitis of the right foot from the effective date 
of the grant of service connection for this disability.  
38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5276; Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Just as the evidence supports a 20 percent evaluation for the 
veteran's right foot disability under Code 5276, it is 
against a finding that the disability is pronounced, which 
would be required for a higher rating.  As stated above, the 
evidence does not show pronation let alone marked pronation 
which is a criterion for a 30 percent evaluation.  Also, 
while tenderness was noted on palpation under the sole of the 
foot in March 1997, the veteran was not noted to have extreme 
tenderness of the plantar surface of his foot.  In addition, 
there is no evidence of marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  In short, the evidence is 
not sufficiently characteristic of a 30 percent evaluation 
under Code 5276 to support such a rating.


ORDER

The application to reopen a claim of service connection for 
lumbar intervertebral disc syndrome is granted.

Service connection for lumbar intervertebral disc syndrome as 
secondary to service-connected amputated left leg disability 
is granted.

An increased evaluation, to 20 percent, for cervical 
spondylosis is granted; subject to the law and regulations 
governing the payment of monetary benefits.

An increased evaluation, to 20 percent, for pes planus and 
plantar fasciitis of the right foot is granted; subject to 
the law and regulations governing the payment of monetary 
benefits.



REMAND

Increased Evaluation for Degenerative Arthritis of the Lumbar 
Spine with Low Back Pain and Lumbosacral Strain

In view of the Board's grant of service connection for lumbar 
intervertebral disc syndrome and the fact that this 
disability could significantly impact the evaluation of the 
veteran's already service-connected back disability, the RO 
must be given the initial opportunity of evaluating the 
veteran's back disability in light of his service-connected 
lumbar intervertebral disc syndrome.  This is to ensure that 
the veteran's rights to full and fair assignment and 
adjudication in the VA claims adjudication process are 
fulfilled and to avoid prejudicing him with respect to this 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran must also be apprised of the governing law and all 
regulations pertinent to this issue.  Id.

Combined Evaluation

Combined evaluations are not derived at from simply adding a 
veteran's assigned ratings for each service-connected 
disability, but rather are obtained by use of a specific 
formula and set of tables provided by the controlling 
regulations contained in 38 C.F.R. § 4.25 (1999).  This 
regulation is binding on all components of VA, including the 
Board. 

In view of the favorable action taken in this decision with 
respect to service connection for lumbar intervertebral disc 
syndrome and the increased evaluation claims for cervical 
spondylosis, and pes planus and plantar fasciitis of the 
right foot, the veteran's combined ratings may change.  
Accordingly, this claim cannot be reviewed by the Board until 
the RO implements this decision, recalculates the veteran's 
combined rating evaluations, and notifies the veteran of the 
same.  In addition, while the issue has been framed as 
entitlement to increased combined evaluations under 38 C.F.R. 
§ 4.25 as of June 1, 1976, July 6, 1994 and March 19, 1996, 
the veteran appears to be making an earlier effective date 
argument under 38 C.F.R. § 3.400(o).  Accordingly, the RO 
should consider and address all theories and contentions 
raised by the veteran with respect to this claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should reevaluate the 
veteran's service-connected back 
disability in light of the grant of 
service connection for lumbar 
intervertebral disc syndrome as well as 
implement the Board's decision with 
respect to increased evaluations for the 
veteran's service-connected cervical 
disability and right foot disability.  
The RO should then recalculate the 
veteran's combined rating evaluations as 
of June 4, 1974, July 6, 1994 and March 
19, 1996, based on all of his service-
connected disabilities.  The RO should 
also address the combined rating claim 
under the provisions of 38 C.F.R. 
§ 3.400(o) as raised by the veteran.  

2.  Thereafter, if any benefit remains 
denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
given a reasonable time to respond.

The case should then be returned to the Board, if in order.  
The purpose of this remand is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 



